403




       OFFICE OF THE ATTORNEYGENERAL OF TEXAS
                        AUSTIN




kIomrable n. a. Rughe
Dlstriot Attorluy
Ika Aa@o,     T&&e




          4?e have gl*sa car                 ion to your request
OS thir dewtment                               captioned question.
It appear* that the                          mfeaion. of this re-
 ueet is the stieot                          ei the Aote of the
17th LqWature,                              have upon the fish
hrr ln for09 ln                             time thlr Aot beoame
eSieatir6.



                                    lone of this Act shall
                                    Tom Cfmeu, State of


                                be unlawful to transport
                          om Green County Sor the purpose
                          yone to tranapoPt out of said
                          pose more than two hundre% (200)
                        one day, captured in said County.

            %&Id.     It shall be unlawful for any psrssn
     to use any trotllne   or tbrov line with more than
     twenty-five  (25) hooks theraon, and any individual
     or group OS individuals,     in the @ame part , is
     limited to two such lines OS tvant 1 -five 125) hooka
     eaoh, or an aggregate OS fifty     (50 hooka, vhether
     use& on two or lloore lines.
sonorable    8.. J. aI@e§,   page 2


             %?C.4.  It shall be unlavful from February
     15th.-to April 3Oth, lnolusive, of each year for
     any one to take or attempt to take, from any of the
     waters of Tom Cfraen County, any fresh water fish,
     except suckers, carp, and gar, vhich sald suckers,
     oarp, and gar may be taken during the time speoi-
     fied above by the use of wire loop only.

           “sed. 5. It shall be unlavful in the County
     of Tom Green for any person to take or have in his
     possasaion any catSL%h less than eleven (11) inches
     In length.

          ‘%a.    6. It shall be unlawful in the County
     of Tom Green for atiy person to take in sny one day
     or to have in his poaseesion at any one time %wre
     than fifteen   (15) ostflsh.
            “sea. 7. Any person violating   any provision
     of this Act ahall be deemed guilty of a misdemean-
     or, and upon convlotlon   shall be fined not less
     then FLve Collars ($5) nor more than FlSty Dollars
     ($50).
             *sec. 8. The p~otioions   of this   Act shall   ex-
     pire    June 1, 1943.

             %3eo. 9. all laws or parts of law In aon-
     Sliat    herewith are hereby repealed.”
            We have been unable to Slnd any local fishing law
partainlng 00 Tom Green Couutg that is now in afrect or that
teas in effect  at the time of the passage of thla Act. Conse-
quently, the said Act does not have any effect     VhatuOeVer  up-
on any 10-1 fiah laws.     Our concern 1% therefore   directed as
to what effect   it has upon the general fish laws of this State.
          We have found no general statute% on the number of
minnowsone may tak6 per day, or the number OS hooks one may
use on a trot or throw line, or the site and number OS Cat-
fish that tiy be taken.   IQ Pact, an examination OS the utat-
utes has disclosed  only two general statutes  upon any part of
               matter oovered by this Act of the 47th Legirlature;
              Umtt the S%tt6P Of 01066b 8688OllOe

            Art1016  933 Of the t6IMf    GO& pro?1668 for a 61086d
066600 CUAbar6 and ara pi6 duria# Xmoh sod April, Artiole
@*     pooider for a 8P0166 ma800 oa rafabov trout aaag
t& moathq ef Jmwuq          Februa y, Mwoh, April and Wpf. ft
au    btia0ti06a that     Se6ti0n 1 of the AOt under aoarlderatloa
dr o la r b8
           r $ 1 01 l ~64
                       6aeon   m all fish exoept su~k6rn, oarp and
w frem ~brusq       ~15th to Afl      30th.
          th6 rule seemuto be that where there am two rtat-
ator ooveaiag the @me 8ubjeot, ori6geaeral and oae rpeolal,
tin speoi81 statute will oontrol, not upaa the ,thsoq oi re-
$mal, abut upon the bsoad rule that   all pa&S of tjxeAot or
6t6tUt68   must 8t6M if possible, 6nb thet the tit6lItiOtI Of the
kgirlature ia &or6 alearly refl6oted by the rpeeial statute
thm thr general one, Both are peraitt6d t0 8tand, the rpe-
Oh1 rt4tut* be-       treated 8s though it ver6 a proviro exoept-
rso 606l6t~     irO6l the ~SlierSlrlt16. Ia other ~0146, both
@tatoh atead, raoh applyi       in its proper plaoe. See Fortia-
hry v, Mate,       283 $. WI 36, Runt ve Atklawa 18 8. WI (IM)
a?*    ft   iO~lQV8   &4&t   USA   th6   8psOi.91    5t6tUt6     &piP66,        t&6
Wesal lev again prevaila, Theefore, the ap6Oial    IRVh6re
Wler ooiuiberatloa va6 controlling until it expired by its
6m ternr, but thereafter, the general lava r6@atLqJ                             the
h%z   OS fish govern in Tan Oreoa County.

           Besed on the foregOlrg it                is our opinloa.and you
Qe 00 adYi86d that all general L306                 regulattag the taking
Ot fish rrom the frsah vatsr stream                 of Texas acm apply to                ,
t05t cPee& Cot.iuty
                  ead have 80 applied               aluoe J~ae 1, 1943.
                                                      Very      truly your8
                                              AT'PORm          0-L         OF   T'&XAS



                                                                      A6rlstant
*lab